IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

LEMUEL L. COLE ,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-1188

DEPARTMENT OF
CORRECTIONS ,

      Appellee.


_____________________________/

Opinion filed November 6, 2015.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Lemuel L. Cole, pro se, for Appellant.

Pamela Jo Bondi, Attorney General, Kathleen C. Hagan, Assistant Attorney General,
for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, OSTERHAUS, and BILBREY, JJ., CONCUR.